NOT RECOMMENDED FOR PUBLICATION
                              File Name: 20a0720n.06

                                           No. 19-5753

                          UNITED STATES COURT OF APPEALS
                              FOR THE SIXTH CIRCUIT
                                                                                       FILED
                                                         )                       Dec 29, 2020
 UNITED STATES OF AMERICA,                                                   DEBORAH S. HUNT, Clerk
                                                         )
                                                         )
        Plaintiff-Appellee,
                                                         )
                                                         )       ON APPEAL FROM THE
 v.                                                              UNITED STATES DISTRICT
                                                         )
                                                         )       COURT FOR THE WESTERN
 JAMAR GARRISON,                                                 DISTRICT OF KENTUCKY
                                                         )
                                                         )
        Defendant-Appellant.
                                                         )




BEFORE:        BOGGS, STRANCH, and THAPAR, Circuit Judges

       BOGGS, Circuit Judge. This case arises out of a traffic stop of a rented truck that revealed

a pistol and thirteen individual baggies of controlled substances hidden away. Garrison, the sole

occupant, was convicted of possession of a firearm by a prohibited person, possession of heroin

with intent to distribute, and possession of a firearm in furtherance of a drug-trafficking crime—

violating 18 U.S.C. § 922(g)(1), 21 U.S.C. § 841(a)(1), (b)(1)(C), and 18 U.S.C. § 924(c)(1)(A)

respectively. He was sentenced, with an Armed Career Criminal enhancement under 18 U.S.C.

§ 924(a)(2) and (e), to the statutory minimum of fifteen years in prison for Count 1, a concurrent

fifteen years for Count 2, and a consecutive five years as the statutory minimum for Count 3. His

aggregate sentence was twenty years of imprisonment with six years of supervised release.

       Garrison brings this appeal asserting deficiencies in both the trial and sentence. He claims:

The Government suppressed two documents in violation of its obligations under Brady v.

Maryland and Federal Rule of Criminal Procedure 16; the district court abused its discretion by
No. 19-5753, United States v. Garrison


limiting cross-examination of a witness; the Government knowingly presented false testimony; the

indictment and jury instructions were flawed; and his sentence was procedurally unreasonable.

           The most plausible allegation that would warrant a new trial is that the Government

committed a Brady violation through its belated disclosure of a fingerprint report showing that no

identifiable prints were found on the gun. Whether intentional or not, withholding the report

during pretrial discovery was inappropriate, but it does not warrant a new trial. Because none of

Garrison’s claims demonstrate a reversable error in the trial, we affirm his conviction and sentence

in full.

                                        I. BACKGROUND

                                           A. The Arrest

           On the night of December 29, 2017, Louisville Metro Police (LMP) officers pulled over

Garrison while he was driving a rental pickup truck in downtown Louisville. He did not signal

while changing lanes and drove by another unmarked police car, “nearly clipping [its] windows,”

so the police officers activated their lights and sirens. The car slowly came to a stop. Three officers

approached the truck with suspicion because of its dark-tinted windows and the “abnormally long”

time it took to roll to a stop. From experience, they knew that slow stops and dark windows often

came hand-in-hand with drugs.

           One officer approached the driver’s window and asked Garrison if he knew why he was

stopped and if there were any guns or drugs in the truck. Garrison responded and produced a

baggie of marijuana. The officer told him to get out of the truck. As Garrison exited, a “corner

baggy”—similar to those used to transport small quantities of drugs—with the remnants of an

unknown substance fell to the ground.




                                                 -2-
No. 19-5753, United States v. Garrison


       After Garrison moved to the back of the truck, another LMP officer patted him down and

found two bundles of cash totaling $3,397 and a bottle that appeared to contain codeine. Then,

two police officers began to search the truck while Garrison watched. Even as other officers tried

to speak to him, he kept turning to observe the vehicle search. Despite the cold weather, Garrison

was “sweating profusely” as he continued to watch the officers closely, particularly when they

neared the driver’s side door. Inside the truck, the officers observed “tooling marks” on the

driver’s side door and found a screwdriver in the cabin.

       Another officer in a narcotics mobile canine unit heard of the event on the radio and came

to the scene as support. After being informed that a small quantity of drugs was found on Garrison,

he directed his dog to search the truck. The narcotics officer similarly observed Garrison’s

physical signs of nervousness as well as the screwdriver and tooling marks on the driver’s side

door control panel. The dog alerted to the door, and an officer removed the control panel. In the

empty space below, he found a pistol and thirteen individually knotted baggies containing

substances that turned out to be heroin, fentanyl, and cocaine.

       Garrison’s arrest and the search of the pickup were captured in the arresting officers’

bodycam videos. The police took pictures of the vehicle, gun, and drugs. They also sent the pistol

to be tested for functionality and fingerprints, and the narcotics to a chemical lab.

       Later that night, when Garrison was in jail, he made a phone call. The recorded call

expressed his disbelief that the police were able to search inside the driver’s side door and that he

didn’t know they could do that.

                                           B. The Trial

       Federal authorities took over the state investigation and indicted Garrison on May 23, 2018.

The Government charged him with three counts: Count 1, possession of a firearm by a prohibited


                                                 -3-
No. 19-5753, United States v. Garrison


person, in violation of 18 U.S.C. §§ 922(g)(1), 924(a)(2), 924(e); Count 2, possession of heroin

with intent to distribute, in violation of 21 U.S.C. § 841(a)(1), (b)(1)(C); and Count 3, possession

of a firearm in furtherance of a drug trafficking crime, in violation of 18 U.S.C. § 924(c)(1)(A).

       At Garrison’s arraignment, the district court ordered the prosecutor to provide pretrial

discovery and inspection for “all matter subject to disclosure under Federal Rule of Criminal

Procedure 16” upon Garrison’s request. The order expressly mentioned Brady, Giglio, and Jencks

Act material that was discoverable under Rule 16(a)(1). Garrison filed a pretrial motion for

disclosure of exculpatory and impeaching information pursuant to Rule 16(a)(1) and Brady,

requesting seven types of material. See Brady v. Maryland, 373 U.S. 83 (1963). The court granted

only the request for the seventh category, related to “[a]ny and all physical evidence, including but

not limited to records and photos.”

       The trial began on July 24, 2018, and lasted three days. The Government’s case consisted

of testimony and bodycam footage from the officers involved in the arrest. The testimony was

accompanied by videos and pictures from that night. The Government also introduced Garrison’s

recorded call from jail where he expressed his shock that officers could search inside the panel of

the door.

       On the second day of the trial, Garrison asked Detective Crawford—one of the police

officers who conducted the arrest—if “the government has ever attempted to fingerprint the

firearm.” He responded, “I believe they did, sir.” Garrison continued his line of questions but

later, during a recess, raised before the judge the Government’s failure to disclose a fingerprint

report. The Government responded that it did not believe there was one. During the lunch break,

the Government located the report and turned it over. The test showed a “negative result,” which




                                                -4-
No. 19-5753, United States v. Garrison


means no identifiable prints were found on the gun. The court offered to let Garrison recall the

last witness for further questioning.

        Garrison did not recall Det. Crawford, but Special Agent Hicks discussed the report and its

significance more extensively during his testimony. Agent Hicks—the Bureau of Alcohol,

Tobacco, and Firearms case agent responsible for the investigation—explained that it was common

for fingerprint tests to produce negative results and that the report did not rule out anyone from

having held the weapon. Garrison asked him about the report on cross-examination.

        The Government also called Det. McKinney, who described his experience as a narcotics

investigator for LMP. Det. McKinney did not have knowledge of Garrison’s case, but testified to

common practices of drug dealers and addicts. He testified that dealers often drive vehicles rented

in the name of others, with dark-tinted windows, and carry weapons. This practice has the benefit

of not alerting authorities if the police run the plates, even if the driver has a record. Det.

McKinney also stated it was common for dealers to carry a small bag of drugs on their person

while keeping the rest hidden in a stash to avoid detection. Yet, unlike dealers, it would be very

unlikely for an addict to have more than a day’s worth of heroin because the temptation would be

to use it.

        Two witnesses testified to renting the pickup truck at issue. Only one, Phillip White, said

he drove the vehicle at all, and that was only briefly after picking it up from the rental lot. Outside

of the initial rental by White, neither he nor Patrick Bullington admitted to driving the vehicle at

all, and there is no evidence suggesting otherwise. White initially rented the truck at Garrison’s

request on December 4, 2017, but asked Garrison to get it out of his name after a dispute.

        On December 21, Garrison asked Bullington to rent the vehicle in Bullington’s name in

exchange for half a gram of heroin. This date was corroborated by a rental receipt and reference



                                                 -5-
No. 19-5753, United States v. Garrison


to a number of phone calls between Garrison and Bullington on that day. Bullington stated that

Garrison had given him money and instructed him to get money orders and bring them to the rental

agency, where he filled out forms. Bullington never drove the truck and said he was only in it on

the occasions he met with Garrison. Bullington further explained that he was addicted to pain pills

and heroin and rented the truck in exchange for narcotics.

          On cross-examination, Garrison questioned Bullington about his criminal record and

addiction. Bullington was not sure about all the details of his criminal record but said that he

believed he was charged with a felony and later that he thought it was a “theft charge.” The

Government objected that questions regarding his prior convictions were an improper

impeachment method. Garrison argued that questions about the convictions were proper because

they were crimes of moral turpitude. He argued they specifically went to credibility because

Bullington said he paid for his drug habit from his own money, and from borrowed money, not

from stealing from cars. The court ruled that Garrison could not question Bullington further on

this topic because how Bullington paid for heroin was “a side tangent.” In addition, Bullington

had already said he had a theft charge and there was no need to “go any further down that rabbit

hole.”1

          Three statements from Bullington’s testimony are relevant on appeal. First, he stated that

he rented the truck “around Christmas” and, after being shown the rental receipt, he clarified it

was actually December 21, 2017. Second, he said he received $300 to $400 from Garrison to rent

the truck. Third, on direct, Bullington said he contacted Garrison at a phone number ending in




          1
           Garrison had also mentioned in his opening statement that Bullington was facing charges for breaking
into a vehicle.


                                                       -6-
No. 19-5753, United States v. Garrison


0398 after seeing call logs, and on cross-examination he said he gave the agents who interviewed

him the “same information that [he had] given . . . today.”

       These statements are relevant because they are arguably inconsistent with aspects of Det.

Walker’s summary report (the “Walker report”) and Agent Hicks’s handwritten notes of

Bullington’s interview in April 2018. Det. Walker was the LMP investigator assigned to the case.

The Walker report contains a typed summary of the conversation and states that Bullington

described the rental as occurring in “late October,” that he received $300 for the rental, and that

there were three phone numbers for Garrison, including one ending in 0398. Agent Hicks’s

handwritten notes contained bullet-pointed incomplete sentences stating facts, including that

Bullington rented the truck “at end of last year Octoberish,” that he received “$300 cash.” The

notes also contained one phone number for Garrison and multiple numbers for others, but none of

them ended in 0398.

       Neither of these documents was produced during discovery or before Bullington’s

testimony. The Government asserted that the Walker report was not Jencks Act material as to

Bullington, and the district court came to the same conclusion after reviewing it in camera.

Garrison did not receive a copy of the Walker report until it was used to refresh Agent Hicks’s

recollection during his direct examination, and he did not receive the handwritten notes until the

end of Hicks’s direct testimony. The district court determined there was no need to turn the

documents over sooner as impeachment material because they were not materially inconsistent

with Bullington’s statement. Garrison had a copy of both reports before Agent Hicks’s cross-

examination but did not ask any questions about his interview with Bullington.

       Garrison’s theory of the case was that the Government did not conduct a thorough

investigation and there were “two likely suspects.” In his opening statement, he discussed



                                                -7-
No. 19-5753, United States v. Garrison


Bullington’s criminal record and suggested that, because the truck was in Bullington’s name, the

gun could have belonged to either Bullington or Garrison. Garrison explained:

         Now, the government could have solved this for you pretty simply in the beginning.
         They could have fingerprinted the baggies of dope, they could have fingerprinted
         the gun, they could have fingerprinted the screwdriver they say was used to pop
         open the panel but they didn’t. They didn’t even try.

         Yeah, baggies might be hard to fingerprint, but that shiny metal on a gun or a
         magazine or bullets or a screwdriver they didn’t even try to fingerprint, and that --
         I think that would have solved the issue from the get-go.

         ...

         So staged photographs, hidden witnesses, lack of fingerprint evidence, and two
         likely suspects create reasonable doubt in this case.2

During his closing, Garrison returned to the theme that Bullington was an untrustworthy “junkie”

on felony bond and that, because his name was on the rental agreement, he was a plausible suspect

who could have “crossed state lines to buy heroin [and] hid heroin and a gun in a car he rented.”

         The jury convicted Garrison on all three counts after about an hour of deliberation. The

court referred to a stipulation during jury instructions related to the Government’s burden of proof

for possession of a firearm by a prohibited person. The stipulation stated: “Prior to December 29,

2017, Defendant Jamar Garrison had been convicted in a court of a crime punishable by

imprisonment for a term exceeding one year. That is a felony offense. The parties do not dispute

this fact.”

         During the sentencing hearing, the court determined that Garrison’s Guidelines range was

thirty years to life, based on a total offense level of thirty-seven and a criminal history category of

VI—based on twenty-seven other felony convictions. The district court discussed the statutory



         2
            We assume “staged photographs” is a reference to the crime-scene photos of the gun and narcotics taken
after they were removed from the door panel, and “hidden witnesses” refers to the fact that Garrison was not informed
of all the witnesses testifying against him until the day of the trial.


                                                        -8-
No. 19-5753, United States v. Garrison


minimum of twenty years for the combined offenses as well as the quantity of drugs and need for

deterrence. Under the Armed Career Criminal enhancement, there was a fifteen-year minimum

for possession of a firearm by a felon and a five-year minimum for use of a firearm in furtherance

of a drug-trafficking crime—under Counts 1 and 3 respectively. At Garrison’s request, the court

sentenced him to fifteen years for Count 2, to be served concurrently with the sentence for Count

1, effectively adding no additional time to the total sentence. The aggregate sentence was twenty

years imprisonment, the lowest permissible amount of confinement.

                                          II. ANALYSIS

                                        A. Brady Violation

                                      1. Standard of Review

       Whether conduct amounts to a Brady violation is a question of law that we review de novo.

United States v. Tavera, 719 F.3d 705, 710 (6th Cir. 2013). Withholding Brady evidence, which

is evidence that is favorable to a defendant and material to either guilt or punishment, violates due

process and requires that we grant a new trial. Brady, 373 U.S. at 87.

                                       2. Brady Framework

       A defendant must prove three elements to show a Brady violation. Strickler v. Greene,

527 U.S. 263, 281–82 (1999). “[1] The evidence at issue must be favorable to the accused, either

because it is exculpatory, or because it is impeaching; [2] that evidence must have been suppressed

by the State, either willfully or inadvertently; and [3] prejudice must have ensued.” Ibid. The

third inquiry is also described as a “materiality” requirement because evidence must be material

for its suppression to prejudice the defendant. See Brooks v. Tennessee, 626 F.3d 878, 890–92

(6th Cir. 2010) (citing Strickler, 527 U.S. at 282).




                                                 -9-
No. 19-5753, United States v. Garrison


        The first element, favorability, “asks only which party the evidence favors.” Clark v.

Warden, 934 F.3d 483, 492 (6th Cir. 2019). Evidence favors a defendant if it is exculpatory or

can be used to impeach a government witness. Strickler, 527 U.S. at 281–82. There is reason to

think the threshold for favorability should be fairly low; most cases only discuss the issue

glancingly, usually because the allegations make it obvious or a given.

        The second element, suppression, is met whenever evidence is withheld from the defendant

“irrespective of the good faith or bad faith of the prosecution.” Brady, 373 U.S. at 87. The

prosecutor has a duty to learn of favorable evidence known to others acting on the government’s

behalf, including the police. Kyles v. Whitley, 514 U.S. 419, 437–38 (1995).

        The third element, prejudice or materiality, requires that there be a “reasonable probability

that, had the evidence been disclosed to the defense, the result of the proceeding would have been

different.” Kyles, 514 U.S. at 433 (quoting United States v. Bagley, 473 U.S. 667, 682 (1985)

(opinion of Blackmun, J.)). “The question is not whether the defendant would more likely than

not have received a different verdict with the evidence, but whether in its absence he received a

fair trial, understood as a trial resulting in a verdict worthy of confidence.” Id. at 434. This inquiry

is not a sufficiency-of-the-evidence test, and it does not require a finding that it is “more likely

than not” that the conviction or sentence would be different, only that the likelihood of a different

result is great enough to “undermine[] confidence in the outcome of the trial.” Id. at 434–35

(quoting Bagley, 473 U.S. at 678).

        In instances of delayed disclosure, rather than complete suppression, Brady generally does

not apply unless the delay itself causes prejudice. United States v. Bencs, 28 F.3d 555, 560–61

(6th Cir. 1994). Late disclosures that contradict previous statements are not necessarily material

to a trial’s outcome. See, e.g., United States v. Baker, 562 F. App’x 447, 453–54 (6th Cir. 2014)



                                                 -10-
No. 19-5753, United States v. Garrison


(finding the delayed disclosure that the government had conducted a trace on a weapon, despite a

prior defense statement asserting otherwise, was not material). To show that a delay was material

to the outcome, “a defendant must show what he would have done differently had he been given

more time to address the Brady evidence”—specifically, how the evidence being disclosed earlier

would have created the reasonable probability of a different result. United States v. Fields,

763 F.3d 443, 459 (6th Cir. 2014) (quoting United States v. Spry, 238 F. App’x 142, 148 (6th Cir.

2007)).

          Garrison asserts that the Government committed a Brady violation through its suppression

of the negative fingerprint report and the Walker report. With the above framework, we now turn

to these two alleged violations.

                                         3. Fingerprint Report

          Garrison alleges that the fingerprint report’s statement that there were no recoverable prints

on the weapon in the truck should have been disclosed in discovery and that its suppression until

the second day of the trial was a Brady violation. Although the report was favorable and

suppressed, it was not material to the outcome.

          The negative fingerprint report was favorable to Garrison. It is common that fingerprint

tests do not provide identifiable prints and a lack of prints does not necessarily mean Garrison

didn’t handle the gun. But these facts go to the strength of the evidence, not to whom it favors.

          The report was suppressed. It is the Government’s duty to learn of favorable evidence in

the possession of the police, and it failed to do so until a witness mentioned the existence of the

report in court.

          The delayed disclosure of the report was not material. At no point did the Government

argue that Garrison’s prints were on the items hidden in the truck, and it presented overwhelming


                                                  -11-
No. 19-5753, United States v. Garrison


evidence that he knowingly possessed them. Also, Garrison had a full opportunity to cross-

examine witnesses and even recall others to ask questions about the report and highlight the lack

of fingerprints to the jury after the report was disclosed.

       Garrison argues the delayed disclosure “irreparably gutted half” of his defense, yet he fails

to show how the belated disclosure of the report did more than contradict one sentence of his

opening statement. Appellant Br. at 25. His argument below was that the Government could have

solved the case from the beginning by fingerprinting the gun, screwdriver, and baggies but “[t]hey

didn’t even try.” He concluded by stating: “So staged photographs, hidden witnesses, lack of

fingerprint evidence, and two likely suspects create reasonable doubt in this case.” A negative

report does not contradict the essence of his theory that there was a “lack of fingerprint evidence”

and that there were two people who could have put the drugs and gun in the door panel.

       Garrison fails to show what he would have done differently that could undermine our

confidence in the outcome. It is not reasonably probable that the jury would have been persuaded

by a slightly different opening statement despite the bodycam footage and testimony of multiple

officers, a recorded phone call, and expert-witness testimony. Simply refuting a prior suggestion

to the jury is not necessarily enough to make evidence material and create doubt regarding the

verdict. See, e.g., Baker, 562 F. App’x at 453–54. The delay was not material. Therefore, the

suppression did not amount to a Brady violation.

                                       4. The Walker Report

       Garrison similarly argues that withholding Det. Walker’s interview-summary report until

Agent Hicks’s testimony was a Brady violation because it was suppressed and contained

contradictions that could have been used to impeach Bullington. Yet the delayed disclosure was

not material and the report was not discoverable, see infra Section II.B.4, and the inconsistencies


                                                 -12-
No. 19-5753, United States v. Garrison


addressed only minor and uncontested aspects of Bullington’s testimony. Bullington—despite

Garrison’s assertions otherwise—was neither the Government’s star witness nor the only

connection to the truck. Appellant Br. at 34.

        The Walker report was favorable to Garrison because it contained information that could

be used to impeach Bullington about the date he rented the truck in which Garrison was later

stopped. The prosecution also withheld the report until Agent Hicks’s direct examination.

        Det. Walker’s report’s “late” disclosure was not material because it does not undermine

confidence in the trial’s outcome. The report’s impeachment value was slight. It did not strongly

diminish Bullington’s credibility nor contradict a contested aspect of the case. The report could

have been used to impeach Bullington because of an inconsistent statement regarding the date he

rented the truck, but the actual date was corroborated by a signed receipt and was not an important

aspect of the case.

        There are no other direct contradictions. The Walker report states that Bullington said he

received $300 from Garrison. At trial, he testified it was “like between [$]300 and $400.” Hardly

inconsistent. And Garrison points out that the Walker report provides three phone numbers for

Garrison while Agent Hicks’s handwritten notes only list one next to his name. Yet Bullington

testified to Garrison’s phone number after his memory was refreshed by images of text messages

between the two. The fact that one notetaker did not write down a phone number does not

necessarily make the other’s report Brady material when it is consistent with trial testimony.

        The Walker report is not Brady material and the Government produced it at the proper

time.




                                                -13-
No. 19-5753, United States v. Garrison


                              B. Jencks Act Material & Discovery

                                      1. Standard of Review

       We examine a district court’s ruling regarding the production of Jencks Act material for

clear error. United States v. Nathan, 816 F.2d 230, 237 (6th Cir. 1987). Rulings on discovery

violations under Federal Rule of Criminal Procedure 16 are evaluated for an abuse of discretion.

United States v. Richards, 659 F.3d 527, 543 (6th Cir. 2011). “An abuse of discretion occurs when

a district court (1) relies on clearly erroneous factual findings, (2) improperly applies the law, or

(3) uses an erroneous legal standard.” United States v. Paulus, 894 F.3d 267, 279 (6th Cir. 2018).

If an error occurred, we “apply Rule 52(a)’s harmless-error analysis.” Neder v. United States,

527 U.S. 1, 7 (1999); Fed. R. Crim. P. 52(a) (“Any error, defect, irregularity, or variance that does

not affect substantial rights must be disregarded.”). “An error, not of constitutional dimension, is

harmless unless it is more probable than not that the error materially affected the verdict.” United

States v. Neuroth, 809 F.2d 339, 342 (6th Cir. 1987).

                                      2. Jencks Act Material

       The Jencks Act, 18 U.S.C. § 3500, requires that, upon a defendant’s request, the

government provide him with prior statements of testifying government witnesses that relate to

their testimony. United States v. Padin, 787 F.2d 1071, 1077 (6th Cir. 1986) (citing 18 U.S.C.

§ 3500(b)). The Act specifically defines “statement”:

       (e) The term “statement”, as used in subsections (b), (c), and (d) of this section in
           relation to any witness called by the United States, means—
           (1) a written statement made by said witness and signed or otherwise adopted
               or approved by him;
           (2) a stenographic, mechanical, electrical, or other recording, or a transcription
               thereof, which is a substantially verbatim recital of an oral statement made
               by said witness and recorded contemporaneously with the making of such
               oral statement . . . .

18 U.S.C. § 3500(e).

                                                -14-
No. 19-5753, United States v. Garrison


       “The Jencks Act was enacted in response to a fear that the Supreme Court’s decision in

[Jencks v. United States, 353 U.S. 657 (1957),] would be interpreted to ‘compel the

undiscriminating production of agents’ summaries of interviews regardless of their character or

completeness.’” Padin, 787 F.2d at 1077 (quoting Palermo v. United States, 360 U.S. 343, 350

(1957)). Reports written by government agents summarizing prior witness statements do not

qualify as Jencks Act material unless they are “signed or otherwise adopted or approved by [the

witness].” Id. at 1078 (quoting 18 U.S.C. § 3500(e)(1)). Agent notes are not transformed into

Jencks Act material at trial just because the author testifies that they are accurate summaries or

because they are used to refresh his recollection. See Nathan, 816 F.2d at 237.

       The Walker report and Agent Hicks’s handwritten notes are not Jencks Act material as to

Bullington because they summarize the interview with Bullington (incompletely, in Hicks’s notes)

and Bullington did not sign or otherwise adopt or approve them. Instead, they are the type of

document that the Jencks Act was passed specifically to protect from discovery. Therefore, the

district court did not err in its determination the documents did not need to be produced.

                                            3. Rule 16

       Rule 16 provides that, upon a defendant’s request, the government must allow defendants

to copy reports from any scientific test. The relevant provision states:

       (F) Reports of Examinations and Tests. Upon a defendant’s request, the
          government must permit a defendant to inspect and to copy or photograph the
          results or reports of any physical or mental examination and of any scientific
          test or experiment if:
              (i) the item is within the government’s possession, custody, or control;
              (ii) the attorney for the government knows--or through due diligence could
                    know--that the item exists; and
              (iii) the item is material to preparing the defense or the government intends
                    to use the item in its case-in-chief at trial.




                                                -15-
No. 19-5753, United States v. Garrison


Fed. R. Crim. P. 16(a)(1)(F). Rule 16 does not require disclosure of material not referred to in its

express provisions. United States v. Presser, 844 F.2d 1275, 1285 (6th Cir. 1988). Fingerprint

comparisons do fall under this provision. Fed. R. Crim. P. 16 advisory committee’s note to 1966

amendment.

       The underlying purpose of criminal discovery rules is “[p]reserving the defendant's ability

to defend himself effectively at trial.” Presser, 844 F.2d at 1283–84. A defendant can be

prejudiced under Rule 16 through delay that causes undue surprise, resulting in a lack of an

adequate opportunity to prepare a defense. See United States v. De La Rosa, 196 F.3d 712, 716

(7th Cir. 1999). But a district court has broad discretion regarding remedies to any prejudice that

ensued. Fed. R. Crim. P. 16(d); see also United States v. Clark, 385 F.3d 609, 621 (6th Cir. 2004).

       Prior to Garrison’s trial, the district court ordered the Government to “permit inspection

and copying or photographing of all matter subject to disclosure under Federal Rule of Criminal

Procedure 16.” This was followed by a Rule 16(a)(1) motion by Garrison for disclosure of

exculpatory and impeaching information. The motion was granted in respect to “[a]ny and all

physical evidence, including but not limited to records and photos.”

       The Walker report falls under neither one of the express provisions of Rule 16 nor the

district court’s order. Therefore, the Government provided it to Garrison at the proper time when

it was used to refresh the memory of a witness.

       The fingerprint report does fall under Rule 16(a)(1) and should have been produced. While

the report may not have been material to the outcome of the trial, as would be required to establish

a Brady violation, it was material to preparing a defense. See United States v. Agurs, 427 U.S. 97,

109–10 (1976) (distinguishing between information that could help the defense and that which

establishes “materiality” in the constitutional sense). Fingerprint test results—negative, positive,



                                               -16-
No. 19-5753, United States v. Garrison


or nonexistent—will always be material to preparing a defense in a gun-possession case, even if

at the end of the day they were not material to the verdict because of other factors. See Fed. R.

Crim. P. 16(a)(1)(F).

        By withholding the fingerprint report, the Government failed to comply with its Rule 16

obligations, but it was within the district court’s discretion to provide a remedy or not order one at

all. Fed. R. Crim. P. 16(d) (“If a party fails to comply with this rule, the court may . . . enter any

other order that is just under the circumstances.”) (emphasis added). Because the report came to

light at trial, Garrison was able to cross-examine a Government witness regarding its contents, and

the court permitted him to recall Det. Crawford to question him about the report. The district court

did not abuse its discretion through its proposed remedy.

                                  C. Witness Cross-Examination

                                       1. Standard of Review

        We review a district court’s decision to limit the scope of cross-examination for an abuse

of discretion. United States v. Howard, 621 F.3d 433, 456 (6th Cir. 2002). “A criminal defendant

has the constitutional right ‘to confront the witnesses against him,’ but ‘this right is not absolute.’”

Ibid. (quoting United States v. Davis, 430 F.3d 345, 360 (6th Cir. 2005)).

                                             2. Rule 608

        Federal Rule of Evidence 608(b)(1) allows for a witness’s character for truthfulness to “be

attacked on cross-examination through questioning on specific instances of conduct relevant to

credibility.” United States v. Holden, 557 F.3d 698, 703 (6th Cir. 2009). The court may allow

inquiries into instances of prior conduct when they are probative of truthfulness or untruthfulness.

See Fed. R. Evid. 608(b). “[T]rial judges retain wide latitude insofar as the Confrontation Clause

is concerned to impose reasonable limits on such cross-examination based on concerns about,


                                                 -17-
No. 19-5753, United States v. Garrison


among other things, harassment, prejudice, confusion of the issues, the witness’ safety, or

interrogation that is repetitive or only marginally relevant.” Delaware v. Van Arsdall, 475 U.S.

673, 679 (1986); see also Delaware v. Fensterer, 474 U.S. 15, 20 (1985) (noting that the defendant

must have “an opportunity for effective cross-examination,” not cross-examination in whatever

form she chooses). “No matter how central [a witness’s] credibility is to a case[,] . . . the

Constitution does not require that a defendant be given the opportunity to wage a general attack

on credibility by pointing to individual instances of past conduct.” Boggs v. Collins, 226 F.3d 728,

740 (6th Cir. 2000).

         On cross-examination, Garrison called Bullington’s credibility into question through

references to his past criminal conduct and theft charge. The district court was within its discretion

to limit further attacks on the same topic. The court correctly noted that the specifics of how

Bullington financed his heroin addiction were “a side tangent” and that Bullington had already

admitted to a theft charge. The questions were meant to suggest that because Bullington had stolen

from people to buy drugs, “he would be less likely than the average trustworthy citizen to be

truthful in his testimony.” Davis v. Alaska, 415 U.S. 308, 316 (1974). There is no constitutional

requirement to allow a general attack on credibility and this is not an instance of mandatory

admission of prior convictions. 3 It was entirely within the district court’s wide latitude to limit

further questioning regarding specific instances of Bullington’s prior misconduct and theft because

additional questions would only be marginally relevant.



         3
           Federal Rule of Evidence 609(a)(2) “limits the discretion of the court by mandating the admission of crimes
involving dishonesty or false statements.” United States v. Morrow, 977 F.2d 222, 228 (6th Cir. 1992) (en banc).
This rule is not implicated here because we have repeatedly held that misdemeanor theft crimes are not crimes of
dishonesty unless there is evidence in the record that they involve a dishonest act or false statement. See, e.g., United
States v. Washington, 702 F.3d 886, 892–93 (6th Cir. 2012); United States v. Martin, 526 F. App’x 643, 647 (6th Cir.
2013).


                                                         -18-
No. 19-5753, United States v. Garrison


                                       D. False Testimony

                                      1. Standard of Review

       Typically, the knowing presentation of false testimony is considered a denial of due

process, and such a claim is reviewed de novo. See United States v. Gravley, 587 F. App’x 899,

916–17 (6th Cir. 2014). But when a claim is not raised at trial, we review it for plain error. See

United States v. Olano, 507 U.S. 725, 732 (1993); Fed. R. Crim. P. 52(b).

                           2. Knowing Presentation of False Testimony

       For a due-process violation to result from the prosecution presenting, or not correcting,

false testimony, a defendant must demonstrate that: “(1) [T]he statement was actually false; (2) the

statement was material; and (3) the prosecution knew it was false.” Rosencrantz v. Lafler, 568 F.3d

577, 583–84 (6th Cir. 2009) (citing Coe v. Bell, 161 F.3d 320, 343 (6th Cir. 1998)). The statements

must be “indisputably false,” and “mere inconsistencies” are not sufficient. Monea v. United

States, 914 F.3d 414, 421 (6th Cir. 2019) (quoting United States v. Lochmondy, 890 F.2d 817,

822–23 (6th Cir. 1989)).

       Garrison’s claim that the Government presented false testimony through Bullington and

Agent Hicks is unsupported because he fails to show their statements were false. Garrison points

at two instances of “false” testimony: (1) Bullington’s statement of Garrison’s phone number

(ending in 0398) after his memory was refreshed by a printout of his text messages and his later

statement that his testimony was the “same information” he gave to the investigating agents, and

(2) Agent Hicks’s statement that he received Garrison’s 0398 number from Bullington. Appellant

Br. at 42. The only evidence that these consistent statements are false is that the phone number

was not contained in one of the two written recordings of the interview. While inconsistencies

between two documents may point towards the fact that testimony could be false, such


                                               -19-
No. 19-5753, United States v. Garrison


inconsistencies are a far cry from making the evidence indisputably false. There is not a sufficient

basis to find the Government presented false testimony, and therefore there was no error.

                             E. 922(g) Status as a Prohibited Person

                                        1. Standard of Review

        In Rehaif v. United States, the Supreme Court held that the government must prove that a

person knew he possessed a weapon and knew of his prohibited status to convict him under

18 U.S.C. §§ 922(g), 924(a)(2). 139 S. Ct. 2191, 2200 (2019). Garrison’s indictment and jury

instructions did not include this element. Cases decided after a trial but before sentencing apply

on direct review. See Griffith v. Kentucky, 479 U.S. 314, 328 (1987); United States v. Conley,

802 F. App’x 919, 922 (6th Cir. 2020).

        We review this claim for plain error because it was not raised at trial. United States v.

Raymore, 965 F.3d 475, 485 (6th Cir. 2020). To establish plain error, a defendant must demonstrate

that “(1) an error occurred; (2) the error was obvious or clear; (3) the error affected his substantial

rights; and (4) the error seriously affected the fairness, integrity, or public reputation of the judicial

proceedings.” United States v. Cline, 362 F.3d 343, 348 (6th Cir. 2004). An error affects a

defendant’s substantial rights if there is a reasonable probability that the outcome of the proceeding

would have been different but for the error. Molina-Martinez v. United States, 136 S. Ct. 1338,

1343 (2016).

                          2. Knowledge of Prohibited Status under Rehaif

        Section 922(g) requires that “the Government . . . prove both that the defendant knew he

possessed a firearm and that he knew he belonged to the relevant category of persons barred from

possessing a firearm.” Rehaif, 139 S. Ct. at 2200. An indictment must allege all the elements

charged to “ensure that an accused is reasonably informed of the charge against him so that he can


                                                  -20-
No. 19-5753, United States v. Garrison


prepare a defense.” United States v. Cor-Bon Custom Bullet Co., 287 F.3d 576, 580 (6th Cir.

2002). Jury instructions must “adequately inform the jury of the relevant considerations and

provide the jury with a sound basis in law with which to reach a conclusion.” McCombs v. Meijer,

Inc., 395 F.3d 346, 356–57 (6th Cir. 2005) (quoting Roberts v. Galen of Va. Inc., 325 F.3d 776,

787 (6th Cir. 2003)). Therefore, both the indictment and jury instructions now must include that

a defendant charged under § 922(g) knew of his prohibited status.

        In the context of Rehaif errors, a deficient indictment typically does not affect substantial

rights when there is no contemporaneous evidence suggesting that a defendant could not present

an adequate defense or was not put on notice of the crime he was charged with committing. United

States v. Ward, 957 F.3d 691, 694 (6th Cir. 2020). Regarding jury instructions, “where there is

clear evidence in the record from which to infer that the defendant knew he was a felon, failure to

instruct the jury does not affect the defendant’s substantial rights or the fairness or integrity of the

proceedings.” Id. at 695 (collecting cases). A stipulation of a prior felony conviction does not

automatically establish knowledge of that status, but it is strongly suggestive of it. Id. at 695–96.

And where, as here, the record includes “prior convictions for being a felon in possession,” it is

“near-impossible for him to contest knowledge of his status as a felon in this case.” Raymore,

965 F.3d at 486.

        The absence of the Rehaif knowledge requirement in Garrison’s district-court proceedings

constitutes an obvious error, but it does not amount to an error affecting his substantial rights or

the fairness of his trial. At the age of thirty-three, Garrison had twenty-seven felony convictions—

including a guilty plea for illegally possessing a firearm as a felon less than three months before

his arrest. There is no doubt that Garrison knew he was a convicted felon, and so the deficiency

in the indictment and jury instructions did not compromise the fairness and integrity of his trial.



                                                 -21-
No. 19-5753, United States v. Garrison


Garrison could adequately prepare a defense and a jury could infer his knowledge of his prior

felony. There is no reasonable probability that but for these errors, the outcome would have been

different. See Molina-Martinez, 136 S. Ct. at 1343. Therefore, there is no reason for reversal on

this ground.

                                    F. Sentencing Discretion

                                      1. Standard of Review

       We review a claim that a sentence was not procedurally reasonable for plain error if the

district court asked for additional objections and neither the government nor the defendant

objected. United States v. Vonner, 516 F.3d 382, 385 (6th Cir. 2008) (en banc)). That was the

case here.

                              2. Sentencing Discretion under Dean

       A sentencing court is not precluded from considering the mandatory minimum for use of a

firearm in furtherance of a crime of violence or drug trafficking crime when calculating an

appropriate sentence for the predicate drug offense. Dean v. United States, 137 S. Ct. 1170, 1176–

78 (2017); see 18 U.S.C. § 924(c). In Dean, the Supreme Court held that the requirement that a

sentence imposed under § 924(c) run consecutively to any sentence for the predicate crime does

not require a judge to determine the punishment for that underlying offense in a vacuum. 137 S.

Ct. at 1176–78. “[T]he rule in Dean is a permissive one: [A]t sentencing on the underlying

offense, a district court may, but need not, take into consideration the separate mandatory minimum

required by § 924(c).” United States v. Williams, 737 F. App’x 235, 242 (6th Cir. 2018). That

decision reaffirmed the district court’s ability to consider the aggregate sentence resulting from

each sentencing decision it makes. United States v. Person, 769 F. App’x 222, 225 (6th Cir. 2019).

When a district court considers the aggregate sentence, an important factor is whether the sentences


                                               -22-
No. 19-5753, United States v. Garrison


ought to run consecutively or concurrently. Ibid. (citing USSG §5G1.3(d), comment. (n.4)

(describing the goal of choosing a concurrent, partially concurrent, or consecutive sentence as

“achiev[ing] a reasonable incremental punishment for the instant offense”)).

       Garrison claims his below-Guidelines sentence was procedurally unreasonable because the

district court failed to consider its authority under Dean to further reduce his Count 2 sentence for

possession of heroin with intent to deliver. This charge was the predicate offense to the charge of

possession of a firearm in furtherance of a drug-trafficking crime. Yet consideration of mandatory

minimums is permissive, and no statement from the sentencing hearing suggests that the sentences

for the other crimes were not considered. During the hearing, the court expressly discussed the

aggregate sentence and confirmed that the absolute statutory minimum for the offenses was twenty

years (no matter how structured) before deciding on a sentence of a concurrent fifteen years for

Count 2—effectively not adding any additional time to the minimum sentence required by Counts

1 and 3. There was no sentencing error.

                                       III. CONCLUSION

       For the foregoing reasons, we AFFIRM Garrison’s conviction and sentence in full.




                                                -23-